Citation Nr: 0613371	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  96-46 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an eye disability, to 
include refractive error.


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to July 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1996 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO).

FINDING OF FACT

The veteran's eye disability is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

The criteria for the award of service connection for an eye 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2001, VA sent a letter to the veteran providing the 
notice required by § 5103(a) and § 3.159(b).  The claim was 
subsequently re-adjudicated, without taint from prior 
adjudications, so no prejudice to the veteran resulted.  In 
addition, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining available medical records, conducting a VA 
examination in December 2005, and completing the development 
requested in the January 2001 and May 2004 Board remands.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  
Current records report that the veteran has a refractive 
error.  The veteran's service medical records only report a 
diagnosis of refractive error; there are no other in-service 
diagnoses pertaining to the veteran's eyes.  After separation 
from service, the veteran was diagnosed with retinal 
degeneration.  

Disability due to refractive error is not cognizable for VA 
compensation purposes unless it is aggravated by an in-
service trauma or disease.  38 C.F.R. § 3.303(c) (2005).  The 
service medical records do not show rapid progression of the 
veteran's vision impairment accompanied by additional eye 
problems, such as destructive changes of the eyes.  In other 
words, there is no evidence of aggravation of the veteran's 
refractive error.  

As for the veteran's retinal degeneration, a December 2005 VA 
examiner found that the veteran's current eye disability is 
not related to the refractive error diagnosed during service.  
In addition, a June 1997 private ophthalmologist letter 
stated that the veteran's retinal degeneration was not the 
result of any medication, including isoniazid, taken during 
service.  Based on the negative nexus opinions and a lack of 
an in-service aggravation of refractive error, service 
connection is not warranted for the veteran's eye disability.


ORDER

Service connection for an eye disability, to include 
defective vision, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


